UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 98-1815



CHRISTOPHER J. ODINKEMELU,

                                                  Plaintiff - Appellant,

          versus


CONSOLIDATED    STORES   CORPORATION,    d/b/a   Big
Lots Stores,

                                                   Defendant - Appellee,

          and


JORJIA WILLIAMS,

                                                              Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-95-826-2)


Submitted:     October 8, 1998              Decided:   November 16, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher J. Odinkemelu, Appellant Pro Se. Peter George Pappas,
Larry I. Moore, III, ADAMS, KLEEMEIER, HAGAN, HANNAH & FOUTS,
Greensboro, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Christopher Odinkemelu appeals the district court’s order

granting the Defendant’s motion for judgment as a matter of law on

his complaint alleging employment discrimination. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Odinkemelu v. Consolidated Stores, No. CA-95-826-2 (M.D.N.C.

May 5, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2